Cabboll, J.
This action of contract is to recover for services by an architect in drawing plans and specifications for a building which, it is alleged, the defendant contemplated erecting in Somerville. There was a verdict for the plaintiff in the sum of $750. The defendant filed exceptions. •
The first exception relates to the testimony of one Donnelly. He testified that he had a conversation with Emery, the treasurer, Ayer, the president, and Hill, the secretary of the defendant company, who with Mrs. Ayer constituted the board of directors. As we interpret the record all three were present. He showed them a sketch of the proposed building. He was asked, referring to the officers of the corporation, if anything was said by any of them concerning a more complete set of plans. The *178defendant objected to this testimony because they (the officers of the corporation) had no right to bind the corporation.
In the course of this conversation Donnelly suggested that the firm of Davis and Byam make the plans and specifications and the officers said, “Have Mr. Byam come down and we will talk it over.” This also was excepted to by the defendant. We assume that the officers referred to were the treasurer, president and secretary of the corporation, who with one other person constituted the board of directors. There was no error in admitting this evidence. Hartford v. Massachusetts Bowling Alleys, Inc. 229 Mass. 30. McCrillis v. L. Q. White Shoe Co. 264 Mass. 32, 35.
Donnelly also testified that he was present at a subsequent conversation when the plaintiff entered into negotiations with the defendant for the making of plans and specifications; that the three officers referred to told Byam to go ahead and prepare the plans. Donnelly was asked, how long “after you went out there was it” before the erection of the plant was started? He replied “I don’t know ... I would say a year afterward the building was erected.” There was no error in admitting this testimony. It later appeared that the building referred to was not owned by the defendant, but it could not be said that there was error in admitting the evidence when it went in.
The bill of exceptions recites that the plaintiff produced a set of tracings and a set of specifications; that previously there was testimony that plans and specifications drawn by the plaintiff had been delivered to the defendant; that no demand for the production of this set was made. The defendant objected to the introduction of the tracings and specifications offered on the ground that they were secondary evidence and contained self serving statements, it being stated therein: “Plans drawn for Carlisle-Ayer Co.” There was evidence that the tracings were the originals; that the blue prints delivered to the defendant were copies of the tracings. The judge found that the *179tracings were the originals. “The general rule respecting the admission of photographs, plans and models is that whether they are to be received or not is a preliminary question resting largely, though not entirely, in the discretion of the trial judge.” Everson v. Casualty Co. of America, 208 Mass. 214, 219, 220. There was no error in admitting this evidence, and there was no reversible error because of the alleged self serving statements. There was evidence that the plans were drawn for the defendant. Nor was there error in permitting the plaintiff to explain the plans indicating “plate by plate” what they showed.
The parties agreed “If the plaintiff is entitled to recover here, his charge is reasonable.” According to the record “No other specific evidence of the value of the services was ever offered. The charge, according to the plaintiff’s declaration, was fifteen hundred dollars.” The verdict of the jury was $750. The defendant moved to set aside the verdict; the motion was denied. The defendant excepted.
There was no agreement that if the plaintiff recovered the verdict was to be in the sum of $1,500. The agreement was that in the event of recovery this charge was fair and reasonable. The jury were not bound by this agreement; they were not prevented from using their own knowledge and deciding the value of the plaintiff’s services based on all the circumstances, or from using their own judgment of the amount to which the plaintiff was entitled. Maynard v. Royal Worcester Corset Co. 200 Mass. 1. The defendant argues that the verdict was a compromise verdict. There is nothing to support this contention. The jury properly could decide after considering the character of the work done by the plaintiff, its extent, the competency of the plaintiff, and all the facts, that the amount found was fair and just. There was no abuse of discretion in refusing the motion.

Exceptions overruled.